DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The preliminary amendment filed on 6/17/21 has been entered.  In the amendment, Applicant canceled claims 1-11 and 21-26.  Overall, claims 12-20 are currently pending in this application.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 12, 13, 16-20 are rejected under 35 U.S.C. 102a1 as being anticipated by Cooke (US 2008/0014103).     
Regarding claim 12, Cooke discloses a lance injector assembly for an exhaust component, the lance injector assembly comprising:
an exhaust conduit (28) (Fig. 1);
a shaft configured to extend into the exhaust conduit and dispense reductant from a hydraulically-actuated valve (132) (see Figs. 1, 4, par. [0040]);
an actuator configured to operate the hydraulically-actuated valve (see par. [0060]); and
a mounting system configured to couple the actuator and the shaft to the exhaust conduit, wherein the mounting system prevents the actuator from directly contacting the exhaust conduit (see Fig. 1, par. [0039, 0041]).

Regarding claim 13, Cooke discloses the lance injector assembly of claim 12, Cooke further discloses a plurality of cooling lines located within the shaft, the cooling lines configured to circulate a coolant (see Fig. 6, par. [0098]).

Regarding claim 16, Cooke discloses the lance injector assembly of claim 12, Cooke further discloses wherein the hydraulically-actuated valve comprises a spring- operated valve (148) (see Fig. 2, par. [0051]).



Regarding claim 17, Cooke discloses the lance injector assembly of claim 16, Cooke further discloses wherein the spring-operated valve comprises a spring (148) (Fig. 4) configured to exert a preload force against a valve member (138) (Fig. 2), the valve member configured to block reductant from flowing through a nozzle orifice (see par. [0051, 0061, 0062]).

Regarding claim 18, Cooke discloses the lance injector assembly of claim 12, Cooke further discloses wherein the lance injector does not use air as a transport mechanism for a supply of reductant (see par. [0062]).

Regarding claim 19, Cooke discloses the lance injector assembly of claim 12, Cooke further discloses wherein the hydraulically-actuated valve is configured to be operated by controlling a pressure of the reductant (see par. [0061, 0062]).

Regarding claim 20, Cooke discloses the lance injector assembly of claim 12, Cooke further discloses wherein the hydraulically-actuated valve is configured to be operated by mechanical actuation of a shaft component (see par. [0049, 0055]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Cooke (US 2008/0014103) in view of Burger (US 2013/0081377). 
Cooke discloses the lance injector assembly of claim 13; however, Cooke fails to disclose wherein the coolant is at least one of reductant, an engine fluid, and a transmission fluid. 
Burger teaches that a reductant (12) (Fig. 2) is used as a coolant to cool an injection valve (50) (Fig. 2) for delivering reductant into the exhaust gas of an internal combustion engine (see par. [0013, 0025]).  
One having ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Cooke such that an injection valve being cooled by using the reductant as is taught by Burger, as both Cooke and Burger are directed toward the same field of endeavor, fluid-cooled injector for delivering reductant into the exhaust gas of an internal combustion engine.  One having ordinary skill in the art before the effective filing date of the claimed invention would have recognized that modifying Cooke to cool the injection valve by using the reductant would have advantageously minimized the risk of deposits on the valve seat and coking of the injection orifices (see Burger, abstract, par. [0013]).    

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Cooke (US 2008/0014103).
Cooke discloses the lance injector assembly of claim 12; however, Cooke fails to disclose wherein a length of the shaft is within a range of 2.5 inches to 6.5 inches.
It would have been obvious for one having ordinary skill in the art to make the length of the shaft being within a range of 2.5 inches to 6.5 inches, since it has been held that where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device, and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device," In Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert, denied, 469 U.S. 830, 225 USPQ 232 (1984), MPEP 2144 IV A.

Conclusion
Any inquiry concerning this communication from the examiner should be directed to Examiner Diem Tran whose telephone number is (571) 272-4866. The examiner can normally be reached on Monday -Friday from 8:30 a.m. - 5:00p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http:/www.uspto.gov/interview practice.
lf attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, PHUTTHIWAT WONGWIAN, can be reached on (571) 270-5426. The fax number for this group is (571)273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (INUSA OR CANADA) or 571 -272-1000.

/D.T./
Examiner, AU 3747


/PHUTTHIWAT WONGWIAN/Supervisory Patent Examiner, Art Unit 3747